Title: To Benjamin Franklin from Gruel, 18 December 1776
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes ce 18: Xbre:1776
J’ay eû l’honneur de vous ecrire le 16: Courant, et de vous informer de l’arrivée en cette rivierre du navire la concorde Capitaine. Mr. harris.

Monsieur de Basmarein, frere de mon neveu, qui etoit venu de Bordeaux pour vous presenter ses devoirs, aura l’honneur de vous remettre la presente; pourois-je esperer, Monsieur, que vous voudrés bien luy permettre de vous assurer de ses respects, et pendant son sejour en la capitalle, de cultiver votre bienveillance que j’ose vous demander pour Luy.
On est venû m’annoncer l’arrivée du navire la Marie Elizabeth Capitaine Mr. yong mouillé aujourdhuy en rivierre, sans doute le Capitaine montera demain. Si j’apprends quelque chose de nouveau avant le depart du Courier, j’auray l’honneur de vous en faire part. Je suis avec Respect Monsieur Votre tres humble et tres obeïssant serviteur
J Gruel
 
Endorsed: Lett. from J Gruel Decr 18. 1776.
